DETAILED ACTION
Acknowledgements
The amendment filed 04/13/2021 is acknowledged.
Claims 11-17 and 19-20 are pending.
Claims 11-17 and 19-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 11, 14 and 17 are amended.

Regarding applicant’s arguments on 35 U.S. C. § 112 rejections, the arguments are moot in light of the amendment.

Regarding applicant’s arguments on 35 U.S.C. §103 rejections, the arguments have been fully considered.  However, examiner respectfully disagrees.
Applicant is of the opinion that the prior art MISS-PULTZ does not teach or suggest the amended claim 11.  Examiner respectfully disagrees.
With respect to the amended claim 11 limitation “receiving, by a first server, a request for user registration and login, wherein a private key associated with a user is generated based on encryption of an identity of the user;”, “wherein a private key associated with a user is generated based on encryption of an identity of the user;” is not positively recited.  It does not carry patentable weight (See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).  MOSS-PULTZ para 0056 discloses “To begin use of the Bitmark system, a user, or "client", first needs to create an account. The client may logs onto the Bitmark system 
With respect to the amended claim limitation “generating, by the a blockchain server, a random affair after the user registration sending out from the first server to the blockchain server, wherein the random affair comprises a wallet address of the user, a public key of the user, and a digital signature obtained by blockchain encrypting transaction information based on the private key of the user, wherein the digital signature is encrypted and undecodable to the first server”, it lacks specification support (see para 10 of this office action for detail).  For the purposes of examination, the limitation is being interpreted as “receiving, by a server, a random affair after the user registration, wherein the random affair comprise a wallet address of the user, a public key of the user, and a digital signature of the user;” MOSS-PULTZ para 0019 discloses “Each Bitmark system user has an account that is associated with a unique number, for example, an Ed25519 public-key ("pubkey") pair, or other appropriate pubkey system, which allows the user to sign Issue and Transfer Records. The owner of the bitmark is identified by their pubkey.)… the bitmark account can support multiple types of signatures, including post-quantum computing algorithms such as SPHINCS.” where account number is the wallet address.  Therefore, MOSS-PULTZ teaches the limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Regarding the amended claim 11, following limitations are new matter as they are not supported by the Specification. 
“generating, by a blockchain server, a random affair after the user registration sending out from the first server to the blockchain server, wherein the random affair comprises a wallet address of the user, a public key of the user, and a digital signature obtained by blockchain encrypting transaction information based on the private key of the user, wherein the digital signature is encrypted and undecodable to the first server;” Specification PGPub para 0006 discloses “the server end including a server and a blockchain, wherein the server is used for saving process and data of a random affair sent out from the client end on the blockchain, and the blockchain is used for verifying, storing, and outputting the random affair sent out from the client end.” and para 0011 discloses “the request for transfer is sent to the server by a transferring party, the request for transfer including the following information: a hash address of a previous transaction; a wallet address of the transferring party and a wallet address of a receiving party; a public key of the transferring party; and a digital signature obtained by encrypting transaction information using a private key of the transferring party.”  However, the specification is silent on generating, by a blockchain server, a random affair.., wherein the digital signature is… undecodable to the first server.  For the purposes of examination, the limitation is being interpreted as “receiving, by a server, a random affair after the user registration, wherein the random affair comprise a wallet address of the user, a public key of the user, and a digital signature of the user;”
“upon receiving the random affair, verifying, by the first server, the random affair to generate a traceability graphic code, wherein the verification comprises the steps of:” Specification PGPub para 0006 discloses “the server end including a server and a blockchain, wherein the server is used for saving process and data of a random affair sent out from the client end on the blockchain, and the blockchain is used for verifying, storing, and outputting the random affair sent out from the client end. However, the specification is silent on verifying [the random affair] by the first server.  
 “wherein the traceability graphic code is generated upon a successful verification of the random affair;” Specification PGPub para 0074 discloses “After the above verification and an indication that the current transaction "contract" is true, then the "contract" is effective and can stored in a node on the blockchain for record.”  However, the specification is silent on the traceability graphic code is generated upon a successful verification.
Claims 12-17 and 19-20 are also rejected as each depends from claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Insufficient Antecedent Basis
Claim 11 recites the limitation “calculating and obtaining, by the first server, the wallet address of the user, and comparing, by the server, the obtained wallet address with the wallet address of the user to confirm whether a public key of the user is true;”  in line 12 of claim 11.
Claim 15 recites the limitation “initiating an affair of requesting for an application for user registration at the server end,…; and sending out a request for login to the server.”  in lines 3 and 5 of claim 15.
Claims 12-17 and 19-20 are also rejected as each depends from claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20160300234A1 (“MOSS-PULTZ et al.”) in view of US Application Publication US2016/0301531 (“Finlow-Bates”) and in further view US Application Publication US20170262862A1 (“Aljawhari”).

Regarding claim 11, MOSS-PULTZ et al. teaches:
receiving, by a first server, a request for user registration and login, (paras 0047, 0056-0057, 0077).
With respect to “wherein a private key associated with a user is generated based on encryption of an identity of the user;” it is not positively recited.  It does not carry patentable weight (See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
receiving, by a server, a random affair after the user registration,  wherein the random affair comprises a wallet address of the user, a public key of the user, and a digital signature of the user; (paras 0019 and 0023).
upon receiving the random affair, verifying, by the first server, the random affair to generate a traceability graphic code, wherein the verification comprises the steps of: (para 0103)
saving, by the fist server, process and data of the random affair; and (para 0063).
MOSS-PULTZ does not teach:
calculating and obtaining, by the first server, the wallet address of the user, and comparing, by the server, the obtained wallet address with the wallet address of the user to confirm whether a public key of the user is true;
wherein the traceability graphic code is generated upon a successful verification of the random affair; 
However, Finlow-Bates teaches:
calculating and obtaining, by the first server, the wallet address of the user, and comparing, by the server, the obtained wallet address with the wallet address of the user to confirm whether a public key of the user is true; (Fig. 4 items 420, 430 440; paras 0004, 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the System and Method for Decentralized Title Recordation and Authentication of MOSS-PULTZ et al. by supporting public key verification in accordance with the teaching of Finlow-Bates. This modification provides stronger verification.

MOSS-PULTZ et al. Finlow-Bates do not teach:
wherein the traceability graphic code is generated upon a successful verification of the random affair;
However, Aljawhari teaches:
wherein the traceability graphic code is generated upon a successful verification of the random affair; (paras 0097, 0161).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of MOSS-PULTZ et al. and Finlow-Bates by supporting traceability graphic code generation in accordance with the teaching of Aljawhari. This modification provides a convenient way to transmit and confirm product information (Aljawhari, para 0138).

Regarding claim 12, MOSS-PULTZ et al. in view of Finlow-Bates, and in further view of Aljawhari disclose all the limitations described above.  Aljawhari further discloses:
sending out the random affair comprising an entry of traceability information; and (Fig. 22, para 0166).
sending out the random affair comprising generation of traceability graphic codes. (Fig. 22, para 0166).

Regarding claim 13, MOSS-PULTZ et al. in view of Finlow-Bates, and in further view of Aljawhari disclose all the limitations described above.  Aljawhari further discloses:
sent out the random affair (paras 0112-0113).
With respect to “the random affair comprising an addition of pet food to an online mall; the random affair comprising a transaction of pet food;  the random affair comprising an application for pet food traceability information inquiry.”, it describes the random affair, but the description of the random affair is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 14, MOSS-PULTZ et al. in view of Finlow-Bates, and in further view of Aljawhari disclose all the limitations described above. MOSS-PULTZ et al. further discloses:
sending out the random affair comprising a request for transfer; and (Fig. 4-5; paras 0023-0024).
sending out the random affair comprising an application for transaction record inquiry. (Fig. 4-5; paras 0023-0024).

Regarding claims 15, MOSS-PULTZ et al. in view of Finlow-Bates, and in further view of Aljawhari disclose all the limitations described above. MOSS-PULTZ et al. further discloses:
initiating an affair of requesting for an application for user registration at the server end, wherein the private key is encrypted to generate a public key; and (paras 0019, 0056-0057).
sending out a request for login to the server. (paras 0047, 0077).

Regarding claims 16, MOSS-PULTZ et al. in view of Finlow-Bates, and in further view of Aljawhari disclose all the limitations described above. MOSS-PULTZ et al. further discloses:
wherein the request for transfer comprises: 
a hash address of a previous transaction; (para 0023).
a wallet address of a receiving party; (para 0023).

Regarding claim 17, MOSS-PULTZ et al. in view of Finlow-Bates, and in further view of Aljawhari disclose all the limitations described above. MOSS-PULTZ et al. further discloses:
recording the request to transfer in a block on the blockchain server after the request for transfer is verified to be true. (paras 0023, 0079).

Regarding claim 19, MOSS-PULTZ et al. in view of Finlow-Bates, and in further view of Aljawhari disclose all the limitations described above.  Aljawhari further discloses:
wherein the traceability graphic code is a two-dimensional codes.  (Fig. 13, 17, 20; paras 0110, 0138, 0152).

Regarding claim 20, MOSS-PULTZ et al. in view of Finlow-Bates, and in further view of Aljawhari disclose all the limitations described above.  Aljawhari further discloses: 
wherein the traceability information comprises one or more information selected from raw material production information, process information, generation time information, ingredient ratio information, packaging information, and factory information.  (Fig. 3A, 20; paras 0057, 0066, 0093).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685